DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 19 May 2022 has been accepted and entered.
Drawings
The replacement drawing was received on 19 May 2022.  This drawing is accepted and entered.
Allowable Subject Matter
Claims 1-8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Huang (CN 206048827 U, previously cited) discloses: a UV curing apparatus for a 3D printing product (translation page 1, “technical field”), comprising a base (bottom surface along Fig. 1), wherein a tray (top surface of rotating table, 3) is disposed above the base (on top of motor, 9); the tray is horizontally and rotatably connected around a vertical rotating shaft on the base (via motor, 9, Fig. 1); a hood (UV box, 2; Fig. 1) concentric with the tray (UV box, 2 shares the same central point of rotary table as shown in Fig. 1) is disposed on the base (UV box sits on bottom surface, Fig. 1); the tray is located in the hood (rotary table 3 is UV box, Fig. 1); UV light tubes (UB lamp, 4) on an inner wall of the hood (mounted to wall in the middle of the UV box, 2); a fan is disposed on the hood (Fan, 5); the interior of the hood is communicated with the exterior of the hood (Fan, 5 is located at an upper interface between the interior and exterior of the UV box) by means of the fan; the tray (3) provides a driving force by means of a driving motor (9); and the driving motor (9) is placed in the base (mounted at bottom surface shown in Fig. 1).
With respect to claim 1, Huang does not disclose the claimed convex ring upwardly provided on the edge of the top of the tray, and the convex ring and the tray are provided concentric with each other.
Claims 2-8 and 10 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        19 May 2022